                                    AFFIDAVIT
                                        of
                                 SEAN McDERMOTT
                                  SPECIAL AGENT
                         FEDERAL BUREAU OF INVESTIGATION

   I, Sean McDermott, being first duly sworn, do depose and state as follows:

       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and am

assigned to the Jefferson City, Missouri Office. I have been an SA with the FBI for approximately

fifteen (15) years. In the course of my career, I have participated in numerous investigations

concerning violations of Title 18, United States Code. I am currently assigned to criminal

investigations involving child exploitation, child pornography and human trafficking. I have

gained expertise in the conduct of such investigations through training in seminars and everyday

work related to these types of investigations. I have personally led multiple investigations

involving child exploitation, child pornography and human trafficking.

       2.      The statements contained in this affidavit are based on information I learned

through my personal knowledge, investigative reports from other investigators familiar with this

investigation, and conversations with investigators familiar with this investigation. This affidavit

is being submitted for the limited purpose of securing a search warrant, and I have not included

each and every fact known to me concerning this investigation. I have set forth only the facts that

I believe are necessary to establish probable cause to believe that evidence of violations of Title

18, United States Code, Section 2422(b), specifically attempted coercion and enticement of a

minor, and Title 18, United States Code 1591(a) and 1594, is present in the items to be searched.

       3.      I make this affidavit in support of search warrants for the following:

               a.      19-3077-SW-WJE:        The residence located at 507 Copperhead Court,

       Columbia, Boone County, Missouri (the Residence); and




        Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 1 of 16
               b.      19-3078-SW-WJE:            A    white    2009    Mercury   Milan,    VIN

       3MEHM08199R624833, with Missouri license plate number GE6-F3Z.

                                      PROBABLE CAUSE

       4.      On July 29, 2019, a concerned citizen who wishes to remain anonymous (C.C.) was

solicited by an individual who law enforcement subsequently identified as JEFFREY CHARLES

JOHNSON, to find a juvenile female for a sexual encounter. JOHNSON texted C.C. from

telephone number 573-303-6435 in response to a posting C.C. made on skipthegames.com, a

dating website frequented by prostitutes advertising their services.

       5.      After discussing a rendezvous at C.C.’s residence, JOHNSON and C.C. had the

following conversation:

               JOHNSON:       Will i do want to see you. Could you set me up with someone

                              younger? Could pay you more also.

               C.C.:          I don’t know anyone off top of head but I can try and contact some

                              and get back with u I believe she is 19. What time would u like to

                              meet?

               JOHNSON:       Like 5? And i mean younger than that.

               C.C.:          Are u talking about a minor?

               JOHNSON:       Yes.

               C.C.:          Because if u are I don’t do that don’t know any minors that do that

                              and wouldn’t help find a minor for that. I’m not the police or

                              anything that’s just not ok to do tho. How young are u talking?

               JOHNSON:       12 13 14 but forget it. I will leave you alone.



                                                 2



        Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 2 of 16
       6.       After C.C. reported this conversation to the Boone County Sheriff’s Department

(BCSD), BCSD Detective Tracy Perkins orchestrated a ruse to assume the identity of a single

mother, “Julie,” willing to allow JOHNSON to have sex with her juvenile daughter. At Det.

Perkins’ direction, on July 30, 2019, C.C. referred JOHNSON to “Julie” via the following

conversation:

                C.C.:         Hey I might have a friend that is interested in what your looking for.

                JOHNSON:      Do tell which part.?

                C.C.:         Sorry I was in shower. And about the minor part that you were

                              interested in.

                JOHNSON:      Could you share more info?

                C.C.:          I spoke with a friend name Julie and she has a daughter…dont

                               know much but you can talk to her.

                JOHNSON:      Ok i hope you arent setting me tp.

                C.C.:         No not at all I just know a girl that is single mom and she needs

                              cash…just trying to take care of a friend in need that’s all.

       7.       C.C. provided JOHNSON a telephone number for “Julie,” and Det. Perkins

subsequently began communicating with JOHNSON via text messages and telephone

conversations. At JOHNSON’s request, “Julie” sent two photographs of her daughter (in reality

these photographs were of a BCSD employee), who she described as being 13 years old and called

“Krissy.” JOHNSON requested a “more seductive revealing picture” of “Krissy” in a bikini or in

her bra and underwear.




                                                 3



       Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 3 of 16
        8.     On August 1, 2019, JOHNSON texted “Julie,” “Does krissy think im a creep for

wanting to have sex with her?” and “Ok better question, do you think im a creep for wanting to

have sex with krissy?”

        9.     On August 1, 2019, JOHNSON telephoned “Julie” at the telephone number

provided to him by C.C. During this conversation, JOHNSON questioned “Krissy’s” sexual

experience, reported this was on his bucket list, and offered to pay “Julie” a couple hundred dollars.

“Julie” informed JOHNSON that “Krissy” was turning 14 years old in two months. JOHNSON

reported he lived in north Columbia at the back of Vanderveen subdivision. (Note: JOHNSON

used the alias “Mike” during this and subsequent telephonic conversations with “Julie.”)

        10.    On August 5, 2019, JOHNSON telephoned “Julie” at the telephone number

provided to him by C.C. JOHNSON and “Julie” arranged for JOHNSON to meet her and “Krissy”

at the Red Roof Inn in Columbia, Missouri, on August 7, 2019, at approximately 12:40 p.m.

JOHNSON advised he would have cash on hand for “Julie” before they walked up to the hotel

room.

        11.    On August 6, 2019, JOHNSON telephoned “Julie” at the telephone number

provided to him by C.C. JOHNSON discussed his intention to engage in sexual acts with “Krissy”

when they met at the Red Roof Inn. JOHNSON reported he would bring condoms to their

rendezvous.

        12.    On August 7, 2019, JOHNSON telephoned “Julie” at the telephone number

provided to him by the CC. JOHNSON and “Julie” discussed “Krissy” giving him oral sex. Acting

in an undercover capacity as “Krissy,” BCSD Deputy Laurel Martin then spoke to JOHNSON.

JOHNSON and “Krissy” discussed her giving him oral sex. JOHNSON questioned if Krissy had

sexual experience with older men, and told her he would like to “experience everything.”

                                                  4



        Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 4 of 16
       13.    At approximately 11:23 a.m. on August 7, 2019, law enforcement officers observed

JOHNSON’s 2009 white Mercury Milan bearing Missouri license plate GE6-F3Z departing his

workplace at 1801 Commerce Court, Columbia, Missouri. JOHNSON drove to a gas station across

from the Red Roof Inn, stopped briefly, then drove to the motel. JOHNSON met with “Julie” in

the hotel parking lot, then drove his car to the rear side of the motel where he expected to meet

“Krissy.” Upon parking his car, JOHNSON was arrested by BCSD deputies, who found a wrapped

condom in JOHNSON’s jeans pocket.

       14.    JOHNSON was transported to the BCSD. After being read his Miranda warnings

and agreeing to speak to BCSD Det. Andy Evans, JOHNSON confirmed his identity and address

of 507 Copperhead Court, Columbia, Missouri. JOHNSON told Det. Evans that he was referred

to “Julie” by a prostitute he had met on the Internet website skipthegames.com after inquiring

about her finding an underage female for a sexual rendezvous. JOHNSON admitted he had

conversed with “Julie” over approximately the next week for the purpose of setting up a sexual

rendezvous with “Julie’s” 13-year-old daughter, “Krissy.” JOHNSON admitted he traveled to the

Red Roof Inn to have oral sex, and possibly sexual intercourse, with “Krissy.”

       15.    The Missouri Information Analysis Center reported telephone number 573-303-

6435 was a Verizon Wireless telephone number assigned to JEFFREY C. JOHNSON of Columbia,

Missouri. The Missouri Department of Motor Vehicles reported a 2009 Mercury Milan, VIN

3MEHM08199R624833, with Missouri license plate number GE6-F3Z, was titled in the name of

JEFFREY C. JOHNSON, 507 Copperhead Court, Columbia, Missouri.

       16.    Public records from the Boone County Assessor’s Office reported 507 Copperhead

Court, Columbia, Missouri, was owned by JEFFREY C. JOHNSON and Rebecca C. Scott. On

August 5, 2019, Det. Perkins observed a white Toyota Sienna bearing Missouri license plate CT0-

                                               5



        Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 5 of 16
W5J parked in the driveway of 507 Copperhead Road. The Missouri Department of Motor

Vehicles reported this vehicle was registered to Rebecca C. Scott.

                                              Definitions

        17.     I am aware that computer hardware and computer software may be utilized to store

records which include, but are not limited to, those related to business activities, criminal activities,

associate names and addresses, and the identity and location of assets illegally gained through

criminal activity.

        18.     The terms “records,” “documents” and “materials” include all information recorded

in any form, visual or aural, including the originals and all non-identical copies thereof, whether

different from the original by reason of any notation made on such copies or otherwise, including,

but not limited to the following:

                a.       Written or printed matter of any kind, correspondence, memoranda, notes,
        diaries, statistics, letters, telephone toll records, telegrams, contracts, reports, checks,
        statements, receipts, returns, summaries, pamphlets, books, ledgers, journals, registers,
        records, vouchers, slips, bills, calendars, pads, notebooks, files, logs, lists, bulletins, credit
        materials, data bases, teletypes, telefaxes, invoices, worksheets; and
                b.       Graphic records or representations, photographs, slides, drawings, designs,
        graphs, charts, pictures, sketches, images, films, videotapes, and aural records or
        representations, tapes, records, disks.

        19.     The terms “records,” “documents” and “materials” include all of the foregoing, in

whatever form and by whatever means, the records, documents, or materials, and their drafts, or

their modifications that may have been created or stored, including (but not limited to): any hand-

made form (such as writing, drawing, painting, with any implement on any surface, directly or

indirectly); any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, photocopies); any mechanical form (such as phonograph records,

printing, or typing); and any electrical, electronic, or magnetic form (such as tape recordings,


                                                    6



        Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 6 of 16
cassettes, compact discs, or any information on an electronic or magnetic storage device, such as

floppy diskettes, hard disks, CD-ROMs, optical disks, printer buffers, smart phones, smart cards,

memory calculators, electronic dialers, Bernoulli drives, or electronic notebooks, as well as

printouts or readouts from any magnetic storage device).

                           Use of Computers With Child Exploitation

       20.     The development of computers and smart phones has added to the methods

individuals use to interact with and sexually exploit children. Computers serve four functions in

connection with child exploitation cases, which are production of images, communication,

distribution of images, and storage of images and communications.

       21.     With Internet access, a computer user can transport an image file from the Internet

or from another user’s computer to his own computer, smart phone, or mobile device, so that the

image file is stored in his computer, phone, or mobile device.

       22.     Importantly, computer files or remnants of such files can be recovered months or

even years after they have been downloaded onto a hard drive, deleted or viewed via the Internet.

Electronic files downloaded to a hard drive can be stored for years at little to no cost. Even when

such files have been deleted, they may be recoverable months or years later using readily-available

forensic tools. When a person “deletes” a file on a home computer, the data contained in the file

does not actually disappear; rather, that data remains on the hard drive until it is overwritten by

new data. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack

space – that is, in space on the hard drive that is not allocated to an active file or that is unused

after a file has been allocated to a set block of storage space – for long periods of time before they

are overwritten. In addition, a computer’s operating system may also keep a record of deleted data

in a “swap” or “recovery” file. Similarly, files that have been viewed via the Internet are

                                                  7



        Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 7 of 16
automatically downloaded into a temporary Internet directory or cache. The browser typically

maintains a fixed amount of hard drive space devoted to these files, and the files are only

overwritten as they are replaced with more recently viewed Internet pages. Thus, the ability to

retrieve residue of an electronic file from a hard drive depends less on when the file was

downloaded or viewed than on a particular user’s operating system, storage capacity, and computer

habits.

          23.   The computer’s capability to store images in digital form makes it an ideal

repository for pornography. The size of the electronic storage media (commonly referred to as a

hard drive) used in home computers has grown tremendously within the last several years. These

drives can store thousands of images at very high resolution. Magnetic storage located in host

computers adds another dimension to the equation. It is possible to use a video camera or camera

on a phone to capture an image, process that image in a computer with a video capture board, and

to save that image to storage in another country. Once this is done, there is no readily apparent

evidence at the scene of the crime. Only with careful laboratory examination of electronic storage

devices is it possible to recreate the evidence trail.

          24.   Smart phone technology, has expanded computer capability in recent years by

allowing users to access the Internet via their phone. The smart phone user can search the Internet

for specific files, check personal email accounts, log on to social networking sites, communicate

with other computer users, compose and edit documents, produce photographic images, and store

and view movie and picture files. Further, smart phone technology allows users to back the

contents of their phone up to a computer and transfer image files from their smart phone to a

computer or other electronic device.



                                                   8



          Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 8 of 16
                    The Internet and Technical Terms Pertaining to Computers

       25.     As part of my training, I have become familiar with the Internet (also commonly

known as the World Wide Web), which is a global network of computers and other electronic

devices that communicate with each other using various means, including standard telephone lines,

high-speed telecommunications links (e.g., copper and fiber optic cable), and wireless

transmissions including satellite. Due to the structure of the Internet, connections between

computers on the Internet routinely cross state and international borders, even when the computers

communicating with each other are in the same state. Individuals and entities use the Internet to

gain access to a wide variety of information; to send information to, and receive information from,

other individuals; to conduct commercial transactions; and to communicate via electronic mail (“e-

mail”). An individual who wants to use Internet e-mail must first obtain an account with a

computer that is linked to the Internet – for example, through a university, an employer, or a

commercial service – which is called an “Internet Service Provider” or “ISP” (see definition of

“Internet Service Provider” below). Once the individual has accessed the Internet, that individual

can use Internet mail services, including sending and receiving e-mail. In addition, the individual

can visit websites (see definition of “websites” below), and make purchases from them.

       26.     Set forth below are some definitions of technical terms, used throughout this

Affidavit pertaining to the Internet and computers more generally:

               a.       Computer system and related peripherals, and computer media: As used in
       this affidavit, the terms “computer system and related peripherals, and computer media”
       refer to tapes, cassettes, cartridges, streaming tape, commercial software and hardware,
       computer disks, disk drives, monitors, computer printers, modems, tape drives, disk
       application programs, data disks, system disk operating systems, magnetic media floppy
       disks, hardware and software operating manuals, tape systems and hard drives and other
       computer-related operation equipment, digital cameras, scanners, smart phones, mobile
       devices in addition to computer photographs, Graphic Interchange formats and/or
       photographs, and other visual depictions of such Graphic Interchange formats, including,

                                                9



        Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 9 of 16
but not limited to, JPG, GIF, TIF, AVI and MPEG;

        b.      Internet Service Providers (ISPs) and the Storage of ISP Records: Internet
Service Providers are commercial organizations that are in business to provide individuals
and businesses access to the Internet. ISPs provide a range of functions for their customers
including access to the Internet, web hosting, e-mail, remote storage and co-location of
computers and other communications equipment. ISPs can offer a range of options in
providing access to the Internet including telephone based dial-up, broadband based access
via digital subscriber line (DSL) or cable television, dedicated circuits, or satellite based
subscription. ISPs typically charge a fee based upon the type of connection and volume of
data, called bandwidth that the connection supports. Many ISPs assign each subscriber an
account name – a user name or screen name, an “e-mail address,” an e-mail mailbox, and
a personal password selected by the subscriber. By using a computer equipped with a
telephone or cable modem, the subscriber can establish communication with an ISP over a
telephone line or through a cable system, and can access the Internet by using his or her
account name and personal password. ISPs maintain records (“ISP records”) pertaining to
their subscribers (regardless of whether those subscribers are individuals or entities). These
records may include account application information, subscriber and billing information,
account access information (often times in the form of log files), e-mail communications,
information concerning content uploaded and/or stored on or via the ISP’s servers, and
other information, which may be stored both in computer data format and in written or
printed record format. ISPs reserve and/or maintain computer disk storage space on their
computer system for their subscribers’ use. This service by ISPs allows for both temporary
and long-term storage of electronic communications and many other types of electronic
data and files. Typically, e-mail that has not been opened by an ISP customer is stored
temporarily by an ISP incident to the transmission of that e-mail to the intended recipient,
usually within an area known as the home directory. Such temporary, incidental storage is
defined by statute as “electronic storage,” see 18 U.S.C. § 2510(17), and the provider of
such a service is an “electronic communications service.” An “electronic communications
service,” as defined by statute, is “any service which provides to users thereof the ability
to send or receive wire or electronic communications. 18 U.S.C. § 2510(15). A service
provider that is available to the public and provides storage facilities after an electronic
communication has been transmitted and opened by the recipient, or provides other long
term storage services to the public for electronic data and files, is defined by statute as
providing a “remote computing service.” 18 U.S.C. § 2711(2); and

         c.      Log File: Log files are records automatically produced by computer
programs to document electronic events that occur on computers. Computer programs can
record a wide range of events including remote access, file transfers, log on/logoff times
and system errors. Logs are often named based on the types of information they contain.
For example, web logs contain specific information about when a website was accessed by
remote computers; access logs list specific information about when a computer was
accessed from a remote location; and file transfer logs list detailed information concerning
files that are remotely transferred.


                                         10



Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 10 of 16
                     Specifics of Search and Seizure of Computer System

       27.     Based upon my knowledge, training and experience, and the experience of other

law enforcement personnel, I know that in order to completely and accurately retrieve data

maintained in computer hardware or on computer software, all computer equipment, peripherals,

related instructions in the form of manuals and notes, as well as the software utilized to operate

such a computer, must be seized and subsequently processed by a qualified computer specialist in

an appropriate setting such as an office or laboratory. This is true because of the following:

               a.      Computer storage devices (like hard disks, diskettes, tapes, laser disks,
       Bernoulli drives) can store the equivalent of hundreds of thousands of pages of information.
       Additionally, a suspect may try to conceal criminal evidence, and he or she might store
       criminal evidence in random order with deceptive file names. This may require searching
       authorities to examine all the stored data to determine which particular files are evidence
       or instrumentalities of crime. This sorting process can take weeks or months, depending
       on the volume of data stored, and it would be impractical to attempt this kind of data search
       on site; and

               b.      Searching computer systems for criminal evidence is a highly technical
       process, requiring expert skill and a properly controlled environment. The vast array of
       computer hardware and software available requires even computer experts to specialize in
       some systems and applications, so it is difficult to know before a search which expert is
       qualified to analyze the system and its data. In any event, however, data search protocols
       are exacting scientific procedures designed to protect the integrity of the evidence and to
       recover even “hidden,” erased, compressed, password-protected, or encrypted files. Since
       computer evidence is extremely vulnerable to inadvertent or intentional modification or
       destruction (either from external sources or from destructive code imbedded in the system
       as a “booby trap”), a controlled environment is essential to its complete and accurate
       analysis.

       28.     Based upon my consultation with experts in computer searches, data retrieval from

computers, and related media and consultations with other agents who have been involved in the

search of computers and retrieval of data from computer systems, I know that searching

computerized information for evidence or instrumentalities of crime commonly requires agents to

seize all of a computer system’s input/output peripheral devices, related software, documentation,


                                                11



       Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 11 of 16
and data security devices (including passwords) so that a qualified computer expert can accurately

retrieve the system’s data in a laboratory or other controlled environment. This is true because of

the following:

               a.      The peripheral devices which allow users to enter or retrieve data from the
       storage devices vary widely in their compatibility with other hardware and software. Many
       system storage devices require particular input/output (or “I/O”) devices in order to read
       the data on the system. It is important that the analyst be able to properly re-configure the
       system as it now operates in order to accurately retrieve the evidence listed above. In
       addition, the analyst needs the relevant system software (operating systems, interfaces, and
       hardware drivers) and any applications software which may have been used to create the
       data (whether stored on hard drives or on external media), as well as all related instruction
       manuals or other documentation and data security devices. If the analyst determines that
       the I/O devices, software, documentation, data security devices are not necessary to retrieve
       and preserve the data after inspection, the government will return them in a reasonable
       time;

               b.      In order to fully retrieve data from a computer system, the analyst also needs
       all magnetic storage devices as well as central processing unit (CPU). In cases like this
       one where the evidence consists partly of graphics files, the monitor and printer are also
       essential to show the nature and quality of the graphic images which the system could
       produce. Further, the analyst again needs all the system software (operating systems or
       interfaces, and hardware drivers) and any applications software which may have been used
       to create the data (whether stored on hard drives or on external media) for proper data
       retrieval;

               c.     In addition, there is probable cause to believe that the computer and its
       storage devices, the monitor, keyboard, and modem are all instrumentalities of the crime
       of transmitting child pornography in violation of law, and should all be seized as such; and

               d.     I am familiar with and understand the implications of the Privacy Protection
       Act (“PPA”), 42 U.S.C. § 2000aa, and the role of this statute in protecting First Amendment
       activities. I am not aware that any of the materials to be searched and seized from the
       Residence are protected materials pursuant to the PPA. If any such protected materials are
       inadvertently seized, all efforts will be made to return these materials to their authors as
       quickly as possible.

             Method of Searching and Examining Computers and Digital Evidence

       29.       Based on my training and experience, I use the following technical terms to convey

the following meanings:


                                                 12



       Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 12 of 16
               a.     Wireless telephone: A wireless telephone (or mobile telephone, or cellular
       telephone) is a handheld wireless device used for voice and data communication through
       radio signals. These telephones send signals through networks of transmitter/receivers,
       enabling communication with other wireless telephones or traditional "land line"
       telephones. A wireless telephone usually contains a “call log,” which records the telephone
       number, date, and time of calls made to and from the phone. In addition to enabling voice
       communications, wireless telephones offer a broad range of capabilities. These capabilities
       include: storing names and phone numbers in electronic “address books;” sending,
       receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still
       photographs and moving video; storing and playing back audio files; storing dates,
       appointments, and other information on personal calendars; and accessing and
       downloading information from the Internet. Wireless telephones may also include global
       positioning system ("GPS") technology for determining the location of the device;

                b.     IP Address: An Internet Protocol address (or simply “IP address”) is a
       unique numeric address used by computers on the Internet. An IP address is a series of
       four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every
       computer attached to the Internet computer must be assigned an IP address so that Internet
       traffic sent from and directed to that computer may be directed properly from its source to
       its destination. Most Internet service providers control a range of IP addresses. Some
       computers have static-that is, long-term-IP addresses, while other computers have
       dynamic-that is, frequently changed-IP addresses; and

              c.      Internet: The Internet is a global network of computers and other electronic
       devices that communicate with each other. Due to the structure of the Internet, connections
       between devices on the Internet often cross state and international borders, even when the
       devices communicating with each other are in the same state.

       30.     Based on my training, experience and research, I know that computers and smart

phones have capabilities that allow it to serve as a device to facilitate communications via the

Internet, and also retain files containing contraband, and other related documents and

communications, including email communications. In my training and experience, examining data

stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the device.

       31.     Based on my knowledge, training and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

                                                13



       Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 13 of 16
be recovered with forensics tools.

       32.     There is probable cause to believe that things that were once stored on the

computer(s) and smart phone(s) may still be stored there, for at least the following reasons:

                a.     Based on my knowledge, training and experience, I know that computer
       files or remnants of such files can be recovered months or even years after they have been
       downloaded onto a storage medium, deleted or viewed via the Internet. Electronic files
       downloaded to a storage medium can be stored for years at little or no cost. Even when
       files have been deleted, they can be recovered months or years later using forensic tools.
       This is so because when a person “deletes” a file on a computer, the data contained in the
       file does not actually disappear; rather, that data remains on the storage medium until it is
       overwritten by new data.

       33.     Therefore, deleted files, or remnants of deleted files, may reside in free space or

slack space-that is, in space on the storage medium that is not currently being used by an active

file-for long periods of time before they are overwritten. In addition, a computer's operating

system may also keep a record of deleted data in a “swap” or “recovery” file.

       34.     Wholly apart from user-generated files, computer storage media-in particular,

computers’ internal hard drives-contain electronic evidence of how a computer has been used,

what it has been used for, and who has used it. To give a few examples, this forensic evidence can

take the form of operating system configurations, artifacts from operating system or application

operations, file system data structures, and virtual memory “swap” or paging files. Computer users

typically do not erase or delete this evidence, because special software is typically required for that

task. However, it is technically possible to delete this information. Similarly, files that have been

viewed via the Internet are sometimes automatically downloaded into a temporary Internet

directory or “cache.”

       35.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence


                                                  14



       Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 14 of 16
of the crimes described on the warrant, but also forensic evidence that establishes how the

computer(s) and smart phone(s) were used, the purpose of its use, who used it, and when. There

is probable cause to believe that this forensic electronic evidence might be on the items because:

               a.      Data on the storage medium can provide evidence of a file that was once on
       the storage medium but has since been deleted or edited, or of a deleted portion of a file
       (such as a paragraph that has been deleted from a word processing file). Virtual memory
       paging systems can leave traces of information on the storage medium that show what tasks
       and processes were recently active. Web browsers, e-mail programs, and chat programs
       store configuration information on the storage medium that can reveal information such as
       online nicknames and passwords. Operating systems can record additional information,
       such as the attachment of peripherals, the attachment of USB flash storage devices or other
       external storage media, and the times the computer was in use. Computer file systems can
       record information about the dates files were created and the sequence in which they were
       created;

              b.    Forensic evidence on a device can also indicate who has used or controlled
       the device. This “user attribution” evidence is analogous to the search for “indicia of
       occupancy” while executing a search warrant at a residence;

              c.     A person with appropriate familiarity with how an electronic device works
       may, after examining this forensic evidence in its proper context, be able to draw
       conclusions about how electronic devices were used, the purpose of their use, who used
       them, and when; and

              d.      The process of identifying the exact electronically stored information on
       storage medium that are necessary to draw an accurate conclusion is a dynamic process.
       Electronic evidence is not always data that can be merely reviewed by a review team and
       passed along to investigators. Whether data stored on a computer is evidence may depend
       on other information stored on the computer and the application of knowledge about how
       a computer behaves.

       36.     Therefore, contextual information necessary to understand other evidence also falls

within the scope of the warrant. Further, in finding evidence of how a device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

       37.     Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

                                                15



       Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 15 of 16
with the warrant. The examination may require authorities to employ techniques, including but

not limited to, computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

                                           Conclusion

       38.     In view of the foregoing, there is probable cause to conclude that, in the areas to be

searched, further described in Attachment A, there will be located evidence of a crime, contraband

or the fruit or instrumentalities of a crime, of one or more violations of Title 18, United States

Code, Section 2422(b) and Title 18, United States Code, Section 1591(a) and 1594. Accordingly,

I respectfully request the issuance of a warrant to search the areas more fully described in

Attachment A for the items described on Attachment B.

       39.     The facts set forth in this affidavit are true and correct to the best of my knowledge

and belief.

       Further, Affiant sayeth not.


                                              Sean McDermott, Special Agent
                                              Federal Bureau of Investigation

       Sworn to and subscribed before me on this, the 7th day of August, 2019.




                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge




                                                16



       Case 2:19-sw-03077-WJE Document 1-1 Filed 08/07/19 Page 16 of 16
